The contract was a conditional sale of the clothing to the defendant's father. Gerrish v. Clark, 64 N.H. 492. The legal title to the property did not and by the terms of the contract was not to vest in the father until the purchase price was paid. Weeks v. Pike, 60 N.H. 447; Adams v. Lee,64 N.H. 421; Hatch v. Lamos, 65 N.H. 1; Cutting v. Whittemore, ante, p. 107.
The father failed to make any payments under the contract, and the defendant, his donee, although requested, declined to make them or to return the clothing. The only provision in the contract material to the plaintiff's right of recovery is that by which the title to the property was retained by him until the purchase price *Page 555 
was paid. The validity of such a provision cannot be questioned (P.S., c. 140, s. 23, and cases above cited); and if, as claimed by the defendant, any of the collateral stipulations which the contract contained are void as contrary to public policy or the laws of the state, it is unnecessary to consider them, for no reliance is placed upon them by the plaintiff in this proceeding.
There was no evidence tending to show that the plaintiff is estopped to set up title to the clothing, and no finding to that effect is reported. On the contrary, the verdict for the plaintiff is a finding against the defendant on this question. The action can be maintained. Weeks v. Pike, supra.
Exception overruled.
All concurred.